Section 906 Certifications I, Jonathan S. Horwitz, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended March 31, 2016 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended March 31, 2016 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: May 26, 2016 /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended March 31, 2016 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended March 31, 2016 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: May 26, 2016 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A
